Envelope Details

Print this gauge

Qa§@ # @Z-»-M~@@Z§@~QR

Case information
Location

Date Filed

Case Number

Case Description
Assigned to Judge
Attc)rney

Firm Name

Filed By

Filer Type

Fees

Convenience Fee

Total Coul't Case Fees
Total Court Filing Fees
Total Coux“l Service Fees
Total Filing &. Service Fees
Total Service Tax Fees
Total Provider Service Fees
Total Provider Tax Fees
Grand Total

Payment

Account Name
Transaction Amount
Transaction Response
Transaction ID

Order #

2nd Coul'r Of Appeals
04/27/2015 05:36:30 Pl\/I
02-14-00259-CR

Craig Price

Hammerle Finley & Scroggins LaW Firm
Raven Mclntyre

Not Applicable

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$O.()O
$0.00
$0.00

MC 4807
$0.00

82963 75
005053700-0

Page l Of 2

 

Petit'ion for Discretionary Review

Filing Type

Filing Code

Filing Description
Reference Number
Comments

Status

Fees

Court Fee

thS://QHle_Tchn't§_an/FmvelnneT)eTai]S.a§n'>mmmgonv/F.nvelnneT)emi\§,a.Qn'>